Exhibit News Release Standard Pacific Corp. Reports 2009 Fourth Quarter and Full Year Results IRVINE, CALIFORNIA, February 3, 2010.Standard Pacific Corp. (NYSE:SPF) today announced operating results for its fourth quarter ended December 31, 2009.Homebuilding revenues for the quarter were $339.8 million, down 10% from $376.4 million for the fourth quarter of last year.The Company generated net income of $82.7 million, or $0.31 per diluted share, for the 2009 fourth quarter compared to a net loss of $397.8 million, or $1.65 per diluted share, for the year earlier period.Net income for the 2009 fourth quarter included an income tax benefit of $94.1 million related to recently enacted tax legislation that extended the carryback of net operating losses from two years to five years.The 2009 fourth quarter results included asset impairment charges of $11.2 million versus $443.6 million in the prior year quarter and also included $5.1 million in debt refinancing and other restructuring charges.Excluding asset impairment and restructuring charges and the tax benefit, the Company generated net income of $4.0 million* during the 2009 fourth quarter. Homebuilding revenues for the year ended December 31, 2009 were $1.17 billion versus $1.54 billionin the prior year.The Company generated a net loss of $13.8 million, or $0.06 per diluted share, for 2009, compared to a net loss of $1.23 billion, or $9.14 per diluted share, for 2008. The Company’s average home price for the fourth quarter was up 5% to $318,000 versus $302,000 for the 2009 third quarter and down 3% from the prior year quarter.On a same plan community basis, which adjusts for shifts in product mix, the fourth quarter average home price was up 1% over the 2009 third quarter and down 5% versus the 2008 fourth quarter.Gross margin from home sales for the fourth quarter was 18.1% versus 18.6% for the 2009 third quarter and, excluding impairments, was 20.3%* versus 18.6%* for the same periods. The
